Citation Nr: 0325985	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  98-04 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent prior to October 16, 1997, exclusive of January 
23, 1997 through February 28, 1997, when a temporary total 
disability evaluation was assigned, and to an evaluation in 
excess of 20 percent thereafter for internal derangement of 
the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1995 to January 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1996, August 1997, January 
1999, and October 2002 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO). The April 1996 rating decision granted 
service connection for internal derangement of the left knee 
and assigned a 10 percent disability evaluation, effective 
January 17, 1996.  In August 1997, the RO granted the veteran 
a temporary total disability evaluation for the period of 
January 23, 1997 through February 28, 1997, due to surgical 
convalescence, and continued the veteran's 10 percent 
disability evaluation from March 1, 1997.  The January 1999 
rating decision increased the veteran's disability evaluation 
for his internal derangement of the left knee to 20 percent 
disabling, effective October 16, 1997.  This disability 
evaluation was continued in the October 2002 rating decision.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his internal derangement of the left 
knee does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that he is 
entitled to a higher disability evaluation because he 
experiences pain, instability, locking, and limited range of 
motion.  A review of the record leads the Board to conclude 
that additional development is needed in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to make a decision on the 
veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  While the 
Board acknowledges that the veteran was provided a copy of 
the provisions of the VCAA in January 2002, the Board notes 
that the veteran was provided an explanation of the 
provisions of the VCAA with regard to claims for service 
connection.  Likewise, the Board acknowledges that the 
veteran received a letter from the RO in April 2001, 
indicating what evidence the RO had obtained on the veteran's 
behalf.  However, the Board points out that the provisions of 
the VCAA with regard to a claim for an increased disability 
evaluation are distinct from those for a claim for service 
connection, and that a notification of the evidence obtained 
is insufficient for purposes of compliance with the VCAA, as 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court has indicated that the VA 
must satisfy its duty to notify the veteran as to what is 
needed to substantiate his claim and its duty to notify the 
veteran of VA's responsibilities in assisting the veteran in 
the development of his claim for an increased initial 
disability evaluation for his internal derangement of the 
left knee.  As such, the record is entirely negative for 
evidence of consideration of the provisions of the VCAA by 
the RO and the veteran's claims were certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities and VA's responsibilities under 
the VCAA with regard to his claim for an increased disability 
evaluation for his left knee disorder.  However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result of the change in the law 
brought about by the VCAA and the lack of proper notification 
of that change to the veteran, the veteran's claim must be 
remanded to the RO to ensure that the veteran is given proper 
notice of his rights and responsibilities under the VCAA and 
to ensure that all duty to notify and duty to assist 
obligations of the VA are met.

Moreover, the Board observes that the veteran receives 
treatment for his internal derangement of the left knee at 
the Philadelphia, Pennsylvania and Lebanon, Pennsylvania VA 
Medical Centers.   However, no additional VA treatment 
records for the time period from October 2000 to the present 
have been submitted and there is no evidence that the RO 
attempted to obtain these treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any additional medical records related to the veteran's 
internal derangement of the left knee should be associated 
with the veteran's claims file.

Additionally, the Board finds that it would be helpful in 
this case to afford the veteran an additional VA orthopedic 
examination.  The Board acknowledges that the veteran's 
previous examination reports are associated with the 
veteran's claims file, including his most recent examination 
in January 2002.  Although the January 2002 examination 
report discusses the veteran's complaints and the results of 
physical examination of the veteran, the examination report 
does not include the clinical findings necessary to evaluate 
the veteran's left knee disorder under the Schedule for 
Rating Disabilities, and more specifically, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 and 5260-5262.  In this 
regard, the Board notes that the VA examiner failed to 
specify which knee he was referring to in the portion of the 
examination report regarding physical examination of the 
veteran's knees.  The examiner also did not indicate whether 
he reviewed the veteran's claims file.  In addition, the VA 
examiner did not provide an objective characterization as to 
the frequency and severity of the veteran's recurrent 
subluxations, nor did the examiner explain the significance 
of the x-rays findings of Osgood Schlatter's disease and non-
union of the tibial apophysis.  Likewise, the VA examination 
did not provide an adequate description of functional loss 
due to pain, weakened movement, fatigability, and 
incoordination pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled).  
Therefore, the Board finds that the veteran should be 
afforded an additional VA examination to determine the 
veteran's current level of impairment due to his left knee 
disorder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) 
(VA has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra. 

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
disability evaluation for his service-
connected internal derangement of the 
left knee.  The RO should then obtain any 
referenced records.  All new evidence 
and/or arguments must be associated with 
the veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his internal 
derangement of the left knee.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's complete 
clinical record from the VA Medical 
Centers in Lebanon, Pennsylvania and 
Philadelphia, Pennsylvania.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by an 
orthopedist to ascertain the severity and 
manifestations of the veteran's internal 
derangement of the left knee, including 
clinical findings correlating with the 
pertinent schedular criteria.  The 
examining physician should review the 
claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings.  The examiner is requested to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner should provide a 
medical rationale for all conclusions and 
opinions.  

The examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his internal 
derangement of the left knee.  The 
examiner should report the range of 
motion measurements for the veteran's 
left knee.  To the extent possible, the 
VA examiner must provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is likely 
to be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
The examiner should describe whether pain 
found to be related to his internal 
derangement of the left knee 
significantly limits the veteran's 
functional ability, particularly during 
flare-ups or when the joints are used 
repeatedly.  To the extent possible, the 
VA examiner must also provide an 
objective characterization as to the 
duration and severity of such 
exacerbations and as to the extent and 
severity of the veteran's subluxations of 
the left knee.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  X-
rays should be performed and, if 
arthritis of the left knee is present, 
the examiner should discuss the etiology 
of the arthritis.  If ankylosis is 
present, the VA examiner should indicate 
the extent of the ankylosis.  The 
examiner should explain the significance 
of all other x-ray findings, as well as 
indicate the nature and significance of 
any neurological or muscular impairment.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




